                                     Case 1:20-cv-00223-MW-GRJ Document 2 Filed 09/03/20 Page 1 of 1


    :h:~,':,::::,.,               shw ~, o, ;mo=,;•• ,o.u;aed                 h,";":;~~!:"?"~~!~.~~!.~~ ,.~;~:,,~                                                   ?. .,'~"~=w~l~rq-
        provided by local rules of court. This fonn, approved by the Judicial Conference of the Un ited States in September 1974, 1s required for the use of the Clerk of Court for the
        purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

        I. (a) PLAINTIFFS                                                                                                 D EFEN DANTS
        PAMELA JAMES                                                                                                    SAD IE DARNELL, as SHERIFF
                                                                                                                        of ALACHUA COUNTY, FLORIDA,
            (b)   County of Residence of First Listed Plaintiff              _A_la
                                                                                 _c_h
                                                                                    _u_a_______                           County of Residence of First Listed Defendant               _A_la_c_h
                                                                                                                                                                                              _u_a______~_
                                          (EXCEPT IN U.S. PI..AJNTIFF CASES)                                                                            (IN U.S. PLAJNT/FF CASES ONLY)
                                                                                                                          NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                    THE TRACT OF LAND INVOLVED.

          (c) Attorneys (Firm Name, Address, and Telephone Number)                                                        Attorneys (If Known)
        Bradley A. Tobin, Esq., Tobin Law Group, PLLC
        13043 W. Linebaugh Ave ., Tampa, FL 33626
        (813) 452-6199

    II. BASIS OF JURISDICTION (Place an                              "X"inOneBoxOnly)                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box/or Plaintiff
                                                                                                                     (For Diversity Cases Only)                                          and One Box/or Defendant)
    0 I        U.S . Government                ~ 3      Federal Question                                                                       PTF        DEF                                          PTF       DEF
                  Plaintiff                               (U.S. Government Nol a Party)                         Citizen of This State         ()( I       O         Incorporated or Principal Place      O 4     ()( 4
                                                                                                                                                                      of Business In This State

    0 2        U.S. Government                 0 4      Diversity                                               Citizen of Another State          0 2      0    2   Incorporated and Principal Place         0 5      0 5
                  Defendant                               (Indicate Citizenship of Parties in Item Ill)                                                                of Business In Another State

                                                                                                                Citizen or Subject of a           0 3      0    3   Foreign Nation                           0 6      0 6
                                                                                                                  Forei n Coun
        IV. NATU RE OF SUIT (Place an "X" in One Box Only)                                                                                                 Click here for : Nature of Suit Code Descriotions.
    I              CONTRA CT                                                 TORTS                                  FORFEITURE/PENALTY                      BANKR UPTCY                    OTHER STATUTES                     I
        0   I IO Insurance                         PERSONAL INJURY               PERSONAL INJURY                0 625 Drug Related Seizure          0 422 Appeal 28 USC I 58           0 375 False Claims Act
        0   120 Marine                        0 3 IO Airplane                  0 365 Personal Injury -                  of Property 21 USC 88 I     0 423 Withdrawal                   0 376 Qui Tam (31 USC
        0   130 Miller Act                    0 315 Airplane Product                 Product Liability          0 690 Other                                    28 USC 157                          3729(a))
        0   140 Negotiable Instrument                   Liability              0 367 Health Care/                                                                                      0       400 State Reapportionment
        0   150 Recovery of Overpayment       0 320 Assault, Libel &                 Pharmaceutical                                                      pu, w• R    V  RI C: HT'-     0       410 Antitrust
                  & Enforcement of Judgment             Slander                      Personal Injury                                                0    820 Copyrights                0       430 Banks and Banking
        0   I 5 I Medicare Act                0 330 Federal Employers'               Product Liability                                              0    830 Patent                    0       450 Commerce
        0   152 Recovery of Defaulted                   Liability              0 368 Asbestos Personal                                              0    835 Patent• Abbreviated       0       460 Deportation
                  Student Loans               0 340 Marine                           Injury Product                                                            New Drug Application    0       470 Racketeer JnOuenced and
                  (Excludes Veterans)         0 345 Marine Product                    Liability                                                     0    840 Trademark                             Corrupt Organizations
        0   153 Recovery of Overpayment                 Liability               PERSONAL PROPERTY                              A-   R                    ..,_,H Al S 1<  !IDI y            0   480 Consumer Credit
                  of Veteran 's Benefits      0 350 Motor Vehicle              0 370 Other Fraud                0   710 Fair Labor Standards        0    861 HJA (1395ft)                  0   490 Cable/Sat TV
        0   160 Stockholders' Suits           0 355 Motor Vehicle              0 371 Truth in Lending                    Act                        0    862 Black Lung (923)              0   850 Securities/Commodities/
        0   I90 Other Contract                         Produc1 Liability       0 380 Other Personal             0   720 Labor/Management            0    863 DIWC/DJWW (405(g))                    Exchange
        0   I 95 Contract Product Liability   0 360 Other Personal                   Property Damage                     Relations                  0    864 SSID Title XVI                0   890 Other S1atu1ory Actions
        0   196 Franchise                              Injury                  0 385 Property Damage            0   740 Railway Labor Acl           0    865 RSI (405(g))                  0   891 Agricultural Acts
                                              0 362 Personal Injury -                Product Liability          0   751 Family and Medical                                                 0   893 Environmen1al Matters
                                                       Medical Malpractice                                               Leave Act                                                         0   895 Freedom oflnformation
    I           REAL PROPERTY                        CIVIL RIGHTS                PRI SONER PETIT IONS           0   790 Other Labor Litigation           FEDERAL TAX SUITS                         Act
        0   210 Land Condemnation             0 440 Other Civil Rights            Habeas Corp us :              0   791 Employee Retirement         0 870 Taxes (U.S. Plaintiff            0   896 Arbitration
        0   220 Foreclosure                   0 441 Voting                      0 463 Alien Detainee                    Income Security Act               or Defendant)                    0   899 Administrative Procedure
        0   230 Rent Lease & Ejectment        Cll: 442 Employment               0 510 Motions to Vacale                                             0 871 IRS- Third Party                         Act/Review or Appeal of
        0   240 Torts to Land                 0 443 Housing/                          Sentence                                                            26 USC 7609                              Agency Decision
        0   245 Tort Product Liability                 Accommodations           0 530 General                                                                                              0   950 Constitutionality of
        0   290 All Other Real Property       0 445 Amer. w/Disabilities •      0 535 Death Penalty                   IMM IGRATION                                                                 State Statutes
                                                       Employment                 Other:                        0 462 Naturalization Application
                                              0 446 Amer. w/Disabilities •      0 540 Mandamus & Other          0 465 Other Immigration
                                                       Other                    0 550 Civil Rights                    Actions
                                              0 448 Education                   0 555 Prison Condition
                                                                                0 560 Civil Detainee -
                                                                                      Conditions of
                                                                                      Confinement
        V. 0 RIG IN (Place an "X" in One Box Only)
        ~ I    Original           O 2 Removed from                  0    3     Remanded from              0 4   Reinstated or       D 5 Transferred from            0 6 Multidistrict                0 8   Multidistrict
               Proceeding                 State Court                          Appellate Court                  Reopened                   Another District                 Litigation -                   Litigation -
                                                                                                                                           (specify)                        Transfer                       Direct File
                                                  Cite the U .S . Civil Statute under which you are filing (Do not cite j urisdiction al statutes unless diversity):
        VI. CA USE O F ACTIO N 1-4-'-'2=-U=-·=-=S-'.C=
                                                    -' ·-=2=00=0=e_,e=t=se"-=."'-/-'4=2-'U=.S=·=C..,_
                                                                                                   . ..,_1-'--'9=-=8-'-1_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                  Brief description of cause :
                                                   Ra ci al discrimination in em lo ment                                                   romotions.
        V II. REQ UESTED IN                       0      CHECK IF THIS IS A CLASS ACTIO                                                                          CHECK YES only if demanded in complaint :
              COMPLAINT:                                 UNDER RULE 23, F .R.Cv.P.                                                                               JURY DEMAND:                    ~ Yes       • No
        VIII. RELATE D CASE(S)
                                                      (See inslrnctions) :
              IF ANY                                                           JUDGE                                                                     DOCKET NUMBER
        DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
        09/03/2020                                                                Bradley A. Tobin
        FOR OFFICE USE ONLY

            RECEIPT#         ,     ,..,   AMOUNT                                       APPL YING IFP                                      JUDGE                             MAG. JUDGE
FILED USDC FU,J) ul_\                       } \f\(\_ _ __
. SEP 3 '20 PM12:00                       N'\
